DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Behrends et al. (US 2014/0169076 A1), hereinafter Behrends.
Regarding claim 1, Behrends teaches an integrated circuit, comprising:
a bitcell coupled to a bitline (Fig. 4, memory element 310 coupled to bitline WBL 460); and
a write driver (the write driver 356) coupled to the bitline for writing data to the bitcell, wherein the write driver has an inverter (Fig. 4, inverter 424) and a clamping device (Fig. 4, 4P2) that are arranged to clamp current after data has been written to the bitcell (once voltage on line WBL rises to Vdd-vt, the current going from Vdd through 4P2 is clamped. ¶0057-0058), and 
wherein an input of the inverter is coupled to an output of the clamping device and an output of the inverter is connected to a gate of the clamping device to control (inverter 424 is coupled to output of clamping device 4P2 and the output of the inverter is electrically and indirectly connected to the gate of clamping device 4P2 though NAND gate 438, when the inverter output a logic low, the clamping device 4P2 will be engaged/activated will clamp the current by been turned off. Another interpretation of the prior arts, the keeper circuit 318, 320 and the write driver logic 356 can be considered the write driver, where keeper circuit comprises a clamping device 4N5 and inverters 414 and 416. When data 0 is written on WBL side, the clamping device 4N5 will be activated to clamp the current. Both of these interpretations teach the claimed limitation).
Regarding claim 2, Behrends further teaches the integrated circuit of claim 1, wherein the inverter and the clamping device operate with negative differential resistance (NDR) characteristics (Fig. 4).
Regarding claim 3, Behrends further teaches the integrated circuit of claim 1, wherein the clamping device increases stability of write operations when writing data to the bitcell, and wherein the write operations have improved stability due to lower ground bounce on a shared ground line across a row of bitcells that includes the bitcell (Fig. 4 increases stability for write operation and lower ground bounce and reduce power consumption, ¶0012 and ¶0026).
Regarding claim 4, Behrends further teaches the integrated circuit of claim 1, wherein the write driver comprises a set transistor (Fig. 4, NAND gate 438).
Regarding claim 5, Behrends further teaches the integrated circuit of claim 4, wherein the set transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (Fig. 4, NAND gate have a combination of PMOS and NMOS transistors).
Regarding claim 6, Behrends further teaches the integrated circuit of claim 1, wherein the inverter comprises a p-type metal-oxide-semiconductor (PMOS) transistor and an n-type MOS (NMOS) transistor that are arranged to activate the clamping device based on a bitline signal from the bitline or based on the output of the clamping device (Fig. 4, inverters 424 inherently have PMOS and NMOS transistors arranged to activate clamping device 4P2 based on bitline signal from bitline WBL).
Regarding claim 7, Behrends further teaches the integrated circuit of claim 4, wherein the clamping device comprises a clamp transistor (Fig. 3, transistor 310) coupled between the set transistor and the bitline (Fig. 4, transistor 4P2 is coupled between coupled between the bit line and the set of transistors in NAND gate 438).
Regarding claim 8, Behrends further teaches the integrated circuit of claim 7, wherein the clamp transistor comprises a p-type MOS (PMOS) transistor (Fig. 4, transistor 4P2).

Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 “Claim 1 recites, "an output of the inverter is connected to a gate of the clamping device to control activation of the clamping device." (Emphasis added). Behrends does not teach this subject matter.” And further argues at the bottom of page 7 “As described in paragraph [0054] and shown in Figure 4 herein above, Behrends teaches that the output of the NAND gate 438 is connected to the gate of transistor 4P2, wherein the output of the NAND gate 438 controls activation of transistor 4P2. Also, the output of the inverter 424 is not connected to the gate of transistor 4P2, and thus, the output of the inverter 424 does not control activation of transistor 4P2, which is clearly different than the subject matter of claim 1…”
In response to the argument, the claim does not claim the output of the inverter is directly connected to a gate of the claiming device to control activation of the clamping device. Behrends teach the output of inverter 424 is electrically/indirectly connected to the gate of transistors 4P2 through the NAND gate 438. Therefore, the limitation of connecting the output of the inverter to the gate of clamping device is met. 
Regarding the output of the inverter controls the clamping device, Behrends teach the clamping device 4P2 is controlled based on the combination of the output of the inverter 424 and DATA 350 gated through a NAND gate. When voltage level have been raised in WBL, the inverter 424 will apply logic 0 which will cause the 

Reference Dalley et al. (US 2012/0320691 A1) is cited for record to show that clamping circuit can have the inverter directly connected to the clamping device. The clamping device is the NMOS transistor, see Fig. 5A. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824